 



Exhibit 10.2
FIRST AMENDMENT
TO
SECURITIES PURCHASE AGREEMENT
     THIS FIRST AMENDMENT TO SECURITIES PURCHASE AGREEMENT (this “Amendment”) is
made and entered into as of March 3, 2006, by and among Immediatek, Inc., a
Nevada corporation (the “Company”), Radical Holdings LP, a Texas limited
partnership (“Radical”), Zach Bair, an individual residing in the State of Texas
(“Bair”), and Paul Marin, an individual residing in the State of Texas (“Marin,”
and together with Bair, collectively, the “Controlling Stockholders”). Each
initially capitalized term used but not otherwise defined herein shall have the
meanings assigned to it in the Securities Purchase Agreement (hereinafter
defined).
RECITALS:
     WHEREAS, the Company, Radical and the Controlling Stockholders are parties
to that certain Securities Purchase Agreement, dated as of January 24, 2006 (the
“Securities Purchase Agreement”); and
     WHEREAS, the Company, Radical and the Controlling Stockholders desire to
amend the Securities Purchase Agreement to the extent provided in this
Amendment.
AGREEMENT:
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Amendment and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
1. Amendments to the Securities Purchase Agreement.
     (a) Paragraph E of the Recitals of the Securities Purchase Agreement is
hereby deleted in its entirety and replace with the following:
          “E. Among other conditions to the consummation of the transactions
contemplated by this Agreement, the Company’s Board of Directors and
shareholders are required to adopt and approve, and the Company will cause to
occur, a one hundred-to-one reverse split of the Company’s Common Stock (the
“Reverse Split”).”
     (b) Section 1.02 of the Securities Purchase Agreement is hereby deleted in
its entirety and replaced with the following:
     “Section 1.02 Closing. The Closing shall take place at 10:00 a.m. (local
time) at the offices of Jenkens & Gilchrist, P.C., 1445 Ross Avenue, Suite 3700,
Dallas, Texas 75202, on April 4, 2006, or at such other location, date and time
as may be agreed upon between the Company and the Purchaser (such closing being
called the “Closing” and such date and

 



--------------------------------------------------------------------------------



 



time being called the “Closing Date”). At the Closing, the Company shall issue
and deliver to the Purchaser a duly issued certificate representing the
4,392,286 Series A Shares. As payment in full for the Series A Shares, on the
Closing Date, the Purchaser shall pay the Total Purchase Price, less any amounts
disbursed pursuant to Section 5.14 (such amounts shall be credited towards the
Total Purchase Price), by wire transfer or check, to the Company.”
     (c) Subsection 4.01(j) of the Securities Purchase Agreement is hereby
deleted in its entirety.
     (d) Subsection 4.02(e) of the Securities Purchase Agreement is hereby
deleted in its entirety.
     (e) Section 5.14 of the Securities Purchase Agreement is hereby deleted in
its entirety and replaced with the following:
     “Section 5.14 Funds Prior to Closing. The Purchaser may, from time to time,
in its sole discretion, prior to the Closing, loan funds to the Company,
Subsidiaries of the Company or their respective Affiliates. Any funds loaned to
the Company, Subsidiaries of the Company or their respective Affiliates: (i)
shall be applied in strict accordance with the uses approved by the Purchaser,
(ii) shall, if the Closing occurs, be fully credited towards the Total Purchase
Price, and (iii) shall, if this Agreement is terminated pursuant to Article VI
or for any reason whatsoever, be repaid in full to the Purchaser, without
interest and without deduction thereon, within thirty (30) days following the
date of the termination of this Agreement. In the event that such funds loaned
to the Company, Subsidiaries of the Company or their respective Affiliates are
not repaid pursuant to item (iii) immediately above, the Company shall, and
shall cause its Subsidiaries to, make in favor of the Purchaser a non-interest
bearing note in the aggregate amount loaned by the Purchaser to the Company,
Subsidiaries of the Company or their respective Affiliates and grant the
Purchaser a security interest in all the assets of the Company and Subsidiaries
of the Company to secure the repayment of all amounts due and payable under such
note or notes. Such note or notes shall have a term of ninety (90) days, and
such note or notes and security agreement shall be in a form reasonably
satisfactory to the Purchaser.”
     (f) Section 5.18 of the Securities Purchase Agreement is hereby deleted in
its entirety and replace with the following:
     “Section 5.18 Other Items. The Company shall have completed or resolved,
and shall have caused its Subsidiaries to have completed and resolved, all of
the actions and items listed in Schedule 5.18 hereto to the Purchaser’s
reasonable satisfaction on or prior to the Closing Date. In

2



--------------------------------------------------------------------------------



 



connection therewith, the Purchaser and its counsel shall have a right to
review, comment and approve all materials filed with any federal, state,
municipal or other governmental body, department, commission, board, bureau,
agency or instrumentality, domestic or foreign and all agreements entered into.
Purchaser hereby covenants and agrees not to unreasonably interfere with, or
hinder, the Company’s performance of this Section 5.18.”
     (g) The definition of “Transaction Documents” in Section 7.19 of the
Securities Purchase Agreement is hereby deleted in its entirety and replaced
with the following:
     “Transaction Documents” shall mean this Agreement, the Investor’s Rights
Agreement, the Satisfaction Agreements, the Cancellation Agreements, the
Waivers, the Closing certificates, the Restated Articles, the Certificate of
Designation, the Non-Competition Agreements, the Non-Disclosure and Proprietary
Information and Intention Agreements, and any other documents or agreements
required as a condition to the Closing or required to be delivered by the
Company to the Purchaser.”
     (h) Exhibit A to the Securities Purchase Agreement is hereby deleted in its
entirety and replaced with Exhibit A to this Amendment.
     (i) Exhibit B to the Securities Purchase Agreement is hereby deleted in its
entirety and replaced with Exhibit B to this Amendment.
     (j) Exhibit E to the Securities Purchase Agreement is hereby deleted in its
entirety.
2. Miscellaneous.
     (a) Effect of Amendment. The Company, Radical and the Controlling
Stockholders hereby agree and acknowledge that, except as expressly provided in
this Amendment, the Securities Purchase Agreement remains in full force and
effect and has not been modified or amended in any respect, it being the
intention of the Company, Radical and the Controlling Stockholders that this
Amendment and the Securities Purchase Agreement be read, construed and
interpreted as one and the same instrument. To the extent that any conflict
exists between this Amendment and the Securities Purchase Agreement, the terms
of this Amendment shall control and govern.
     (b) This Amendment may be executed in two or more counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument. This Amendment will become effective when one or more
counterparts have been signed by each of the parties and delivered to the other
parties. For purposes of determining whether a party has signed this Amendment
or any document contemplated hereby or any amendment or waiver hereof, only a
handwritten original

3



--------------------------------------------------------------------------------



 



signature on a paper document or a facsimile copy of such a handwritten original
signature shall constitute a signature, notwithstanding any law relating to or
enabling the creation, execution or delivery of any contract or signature by
electronic means.
SIGNATURE PAGE FOLLOWS

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company, Radical and the Controlling Stockholders
have executed this Amendment as of the day and year first above written.

              Company:   IMMEDIATEK, INC.,     a Nevada corporation
 
           
 
  By:                       Name:   Zach Bair     Title:   President & Chief
Executive Officer
 
            Controlling Stockholders:        
 
                      Zach Bair
 
                      Paul Marin
 
            Radical:   RADICAL HOLDINGS LP,     a Texas limited partnership
 
                By:   Radical Management LLC,         a Texas limited liability
company,         its general partner
 
           
 
      By:    
 
           
 
      Name:   Mark Cuban
 
      Title:   President

5



--------------------------------------------------------------------------------



 



Exhibit A
FORM OF CERTIFICATE OF DESIGNATION
(attached)





--------------------------------------------------------------------------------



 



Exhibit B
FORM OF AMENDED AND RESTATED ARTICLES
(attached)

